                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   NORTHERN DIVISION

                                            No. 2:17-CV-7-D
     ;

TERRY LEE SHINABERRY                            )
                                                )
         Plaintiff,                             )
                                                )
                 v.                             )               ORDER
                                                )
TOWN OF MURFREESBORO, N.C.,                     )
et al.,                                         )
                                                )
         Defendants.                            )


         This matter is before the court on Defendants' motion for protective order and notice of non-

appearance [DE-77], Plaintiffs second motion to extend discovery deadlines and modify the

scheduling order [DE-79], and Plaintiffs amended motion to compel Bobbie J. Barmer and Charles

R. Kinsey III to attend deposition and extend discovery and dispositive motions deadlines [DE-83].

Responsive briefing is complete [DE-84, -85, -86, -87], and the motions are referred to the

undersigned for decision [DE-88]. For the reasons that follow, Defendants' motion for protective

order and Plaintiffs motion to extend time are allowed and Plaintiffs motion to compel is denied:

I.       Defendants' Motion for Protective Order [DE-77] and Plaintiff's Motion to Extend
         Case Deadlines [DE-79]

         The Scheduling Order in this matter initially provided for discovery to close on February 1,

2019. [DE-71]. The court, on Plaintiffs consent motion, extended the case deadlines by 60 days,

and the discovery deadline was continued to April 2, 2019. [DE-73]. On March 8, 2019, Plaintiffs

counsel contacted Defendants'    ~ounsel   regarding scheduling depositions, including that of Bobbie
Hayden. 1 Pl.'s Mot. [DE-79] at 1-2. Defendants' counsel was initially unable to contact Ms.

Hayden to discuss scheduling her deposition, and Plaintiff attempted to serve Ms. Hayden at her last

known addresses in North Carolina and Virginia with a subpoena and deposition notice for March

29, 2019 in Ahoskie, North Carolina. Id

         On March 28, 2019, Defendants filed the instant motion for protective order and notice of

non-appearance indicating that, after several attempts to contact Ms. Hayden, Defendants' counsel

finally received a response on March 25, 2019, stating that Ms. Hayden had not received the

deposition notice and subpoena by mail. Defs.' Mot. [DE-77] at 3. Ms. Hayden now resides in

Virginia at a different address from the one Plaintiff used to attempt service, and Defendants seek

a protective order s_etting the location for the deposition near her workplace in Portsmouth, Virginia.

Id at 5. Plaintiff has indicated a willingness to take Ms. Hayden's deposition in Virginia and

requests a 30-day extension of the discovery period within which to do so. PL 's Mot. [DE-79] at 3.

Defendants oppose any extension of the discovery deadline and assert that Plaintiff has not shown

the requisite good cause and diligence. Defs.' Resp. [DE-84] at 4-5.

        "A schedule may be modified only for good cause and with the judge's consent." Fed. R.

Civ. P. 16(b)( 4). The court finds that the inability to locate Ms. Hayden until late in the discovery

period, despite the efforts of counsel, establishes good cause to extend the discovery period and other

case deadlines for the purpose of completing Ms. Hayden's and other outstanding depositions.

Accordingly, Defendants' motion for protective order [DE-77] is allowed, and Ms. Hayden shall be

deposed in Virginia at a location near her workplace in Portsmouth on a date agreed upon by



        1
         The defendant referred to as "Bobbie J. Banner" in the complaint now uses the name "Bobbie J. Hayden,"
Defs.' Mot. [DE-77] n. l, and the court will refer to her as Ms. Hayden.

                                                      2
counsel; and Plaintiffs motion to extend case deadlines [DE-79] is allowed, and the case deadlines

are extended as follows: discovery and mediation shall be completed no later than June 14, 2019,

and dispositive motions shall be filed no later than July 14, 2019.

II.      Plaintiffs Motion to Compel [DE-83]

         Remaining is Plaintiffs amended niotion to compel with respect to the deposition of Charles

R. Kinsey III.2 [DE-83]. Mr. Kinsey is an attorney and a nonparty. Plaintiff contends Mr. Kinsey

was served on March 19, 2019 with a notice of deposition and subpoena for April 2, 2019. PL' s

Mot. [DE-83] at 2. The subpoena also required Mr. Kinsey to produce at the deposition client files,

documents, emails, and other correspondence and records related to Plaintiff. [DE-83-4] at 1. Mr.

Kinsey did not appear on April 2, 2019, and Plaintiff seeks to compel Mr. Kinsey to appear for

deposition and to produce the requested documents. Pl.'s Mot. [DE-83] at 3--4. Defendants, in

opposing Plaintiffs motion, note there is a typographical error in the address on Mr. Kinsey's

deposition notice's certificate of service, calling into question whether Mr. Kinsey received the

deposition notice. Defs.' Resp. [DE-85] at 2-3.

         Subpoenas issued to nonparties are governed by Fed. R. Civ. P. 45. When considering the

propriety of enforcing a subpoena, a trial court should consider "the relevance of th~ discovery

sought, the requesting party's need, and the potential hardship to the party subject to the subpoena."

Id. (quoting Heat & Control, Inc. v. Hester Indus., 785 F.2d 1017, 1024 (Fed. Cir. 1986)). "A party

or attorney responsible for issuing and serving a subpoena must take reasonable steps to avoid
                                                                                                     (

imposing undue burden or expense on a person subject to the subpoena," and the court "must quash


         2
           The relief granted with respect to Defendants' motion for protective order [DE-77] and Plaintiffs motion to
extend case deadlines [DE-79] moots the issues of Ms. Hayden's deposition and the extension of deadlines raised in the
motion to compel.

                                                          3
or modify a subpoena that subjects a person to undue burden." Fed. R. Civ. P. 45(d)(l), (d)(3)(iv).

"In the context of evaluating subpoenas issued to third parties, a court 'will give extra consideration

to the objections of a non-party, non-fact witness in weighing burdensomeness versus relevance.'"

Schaafv. Smithkline Beecham Corp., 233 F.R.D. 451, 453 (E.D.N.C. 2005) (quotinglndem. Ins. Co.

of N Am. v. Am. Eurocopter LLC, 227 F.R.D. 421, 426 (M.D.N.C. 2005)). "Nonparties are

'strangers' to the litigation, and since they have 'no dog in [the] fight,' they have 'a different set of

expectations' from the parties themselves, Cusumano v. Microsoft Corp., 162 F .3d 708, 717 (1st Cir.

1998)"; therefore, nonparties "should not be drawn into the parties' dispute without some good

reason, even if they have information that falls within the scope of party discovery.... " Va. Dep 't

of Corr. v. Jordan, No. 17-7594, 2019 WL 1562312, at *5 (4th Cir. Apr. 11, 2019).

       The certificate of service attached to Plaintiffs motion to compel indicates only that

Defendants' counsel was served with the motion, and there is no indication Mr. Kinsey received

notice of the motion to compel. [DE-83] at 5. Furthermore, given the apparent discrepancy, noted

by Defendants, in Mr. Kinsey's address listed on the deposition· notice's certificate of service, the

court lacks confidence that Mr. Kinsey received any notice of the deposition. Plaintiff has requested

a broad range of documents from a nonparty, and the court declines to enforce the subpoena where

there is uncertainty that Mr. Kinsey has been given notice and an opportunity to object. Accordingly,

the motion to compel is denied without prejudice.

       SO ORDERED, the 30th day of April 2019.

                                                  £u~
                                                   7.Jr:
                                               Robert B. Jo
                                               United States Magistrate Judge




                                                   4
